Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronchetti (US 2013/0028265).
	Regarding claims 1 and 6, Ronchetti describes a delay jitter compensation method/device, comprising: 
[a determination element configured for] determining, by a time stamp compensation component, a current delay jitter of a data link layer according to a latest recorded data cumulant and a fixed value of data cumulant, the fixed value of data cumulant indicating a value of data cumulant without any delay jitter in the data link layer (fig. 2a & para. 65-71 + 70, computing module CM (time stamp compensation component) determines the residence time (RT) of current packet at TT(SN) (current delay jitter according to latest recorded data cumulant) and also determines a constant delay that packets undergo when they are written into egress buffer Beg (fixed value of data cumulant indicating a value of data cumulant without any delay jitter, para. 74), in which packets are processed in the higher layer 2 (data link layer), para. 16),
[a compensation element configured for] acquiring, by the time stamp compensation component, an initial time stamp recorded in a protocol layer, and compensating the initial time stamp according to the current delay jitter of the data link layer to obtain a compensated time stamp, the compensated time stamp being a time stamp obtained by compensating the initial time stamp (fig. 2a & para. 62, acquiring ingress physical layer timestamp (initial time stamp recorded in a protocol layer), and update the cumulative residence (delay) time incurred in the adjusting field for the ingress (original) timestamp).
	Regarding claims 2 and 7, Ronchetti further describes:
wherein before determining, by the time stamp compensation component, the current delay jitter of the data link layer according to the latest recorded data cumulant and the fixed value of data cumulant, the method further comprises: 
[a recording element for] receiving, by the time stamp compensation component, a current time data cumulant transmitted from the data link layer, and recording the current time data cumulant as the latest recorded data cumulant (para. 62, when synchronization packet SP (current time data cumulant as the latest recorded data cumulant) arrives, only then computing module CM determines the residence time (RT) of current packet at TT(SN) (current delay jitter according to latest recorded data cumulant) and also determines a constant delay that packets undergo when they are written into egress buffer Beg (fixed value of data cumulant indicating a value of data cumulant without any delay jitter, para. 74)


allow
Regarding claims 3 and 8,
wherein before recording the current time data cumulant as the latest recorded data cumulant, the method further comprises: 
obtaining, by the time stamp compensation component according to a plurality of data cumulants recorded in a current period, a maximum value and a minimum value of data cumulant in the current period; and
obtaining, by the time stamp compensation component, the fixed value of data cumulant according to the maximum value and the minimum value of data cumulant in the current period.
Regarding claim 9, Ronchettii further describes:
a delay jitter compensation device, comprising a network interface, a memory, and a processor (fig. 1, ingress &/or egress interface PHYin & PHYeg, and ingress &/or egress processor PPin & PPeg, and storage, para, 7 & 63);
wherein the network interface is configured to enable connective communications between components; the memory is configured to store a computer program operable on the processor; and the processor is configured to, when executing the computer program, perform the method according to claim (para. 184, method being run on processor executing instructions on RAM (memory)).
Regarding claim 10, Ronchettii further describes:
a computer storage medium having a computer program stored thereon which, when executed by at least one processor, causes the method according to claim 1 to be implemented  (para. 184, method being run on processor executing instructions on RAM (memory)).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to further explicitly describe:
wherein before receiving, by the time stamp compensation component, the current time data cumulant transmitted from the data link layer, the method further comprises: 
acquiring, by the data link layer, a current time data written amount and a current time data readout amount; 
acquiring, by the data link layer, a previous time data cumulant; 
obtaining, by the data link layer, the current time data cumulant from the current time data written amount, the current time data readout amount and the previous time data cumulant; and 
after obtaining the current time data cumulant from the current time data written amount, the current time data readout amount and the previous time data cumulant, the method further comprises: 
transmitting, by the data link layer, the current time data cumulant to the time stamp compensation component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim (US 2015/0215193) describing delay controller that measures packet delay based on timestamp and controls conversion of data stream to the analog signal for transmission (abstract), LeBlanc (US 2004/0141528) describing adjustment of jitter buffer from statistics of update of network delay jitter estimate of RTP packet (fig. 8), Chapman (US 11,061,802) describing the obtaining of coarse time stamp from a counter & timing correction data for adjustment (abstract), Swartzentruber (US 2012/0082156) describing PHY modifying timestamp values in transmitting/ receiving data packets (abstract), Miao (US 6,937,603) describing optimization of buffer latency in a stream packet delivery session (title & fig. 5), Ammirata (US 2018/0091406) describing self-correcting zero-add jitter of L2 datagrams across lossy packet-switched network (title), Pepper (US 10,686,581) describing calibration pulse used for adjusting timestamp for a transmitting data packet (abstract), Bains (US 2009/0190589) describing compensation of delay from MAC to PHY (fig. 10), and Dillon (US 2019/0158371) describing calculation of increase rate from queued (previous) inbound latency measurement to current inbound latency measurement for the rate limiter adjustment (fig. 18 or 19, #1830 & 1930).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469